Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 8, 2022.

Status of Claims
Claims 1, 3, 6-10, 16 and 19-26 are currently pending and are the subject of this office action.
Claims 1, 3, 16 and 19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.
Claims 6-10 and 20-26 are presently under examination.

Priority

    PNG
    media_image1.png
    133
    422
    media_image1.png
    Greyscale

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 and 20-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Garceau et. al. (US 10,111,183) and Ford et. al. (US 2018/0280388) in view of Kai (US 2017/0362199).

For claim 6. Garceau teaches a method of treating chronic cough, the method comprising a step of administering an effective amount of a P2X3 antagonist, or a pharmaceutically acceptable salt thereof, to a patient in need thereof (see for example claim 1).
Similarly, Ford teaches a method of treating chronic cough, the method comprising a step of administering an effective amount of a P2X3 antagonist, or a pharmaceutically acceptable salt thereof, to a patient in need thereof (see abstract, claim 1).
Neither Garceau nor Ford teach the administration of the compound:

    PNG
    media_image2.png
    216
    286
    media_image2.png
    Greyscale
(also known as Sivopixant or S-600918).
However, Kai teaches that the compound:

    PNG
    media_image2.png
    216
    286
    media_image2.png
    Greyscale
(I-127) is a P2X3 antagonist (see [0042], see page 7 left column top compound, see page 79 Table 26, see page 222 left column Table 124, see page 230 paragraph [0502] Table 139, see claim 26).  The compounds are effective for treating several diseases, including chronic cough (see [0342]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any P2X3 receptor antagonist) for another (I-127) with an expectation of success, since the prior art establishes that both function in similar manner.
The skilled in the art will be further motivated to treat chronic cough with the P2X3 receptor antagonist I-127, because Kai already teaches that P2X3 receptor antagonists (like I-127) are effective in the treatment of chronic cough.
All this will result in the practice of claim 6, with a reasonable expectation of success.

For claim 7, Ford teaches that the chronic cough can be refractory chronic cough (see [0023], see claim 6), thus resulting in the practice of claim 7 with a reasonable expectation of success.

For claim 8, Garceau teaches that the treatment of chronic cough with P2X3 antagonists avoids loss of taste response (see abstract, see also claim 1).  
Ford teaches that at certain doses there is an effective separation between the effect on cough and the effect on taste (see [0031] and [0256]).
All this will result in the practice of claim 8 with a reasonable expectation of success.

For claim 9, Ford teaches the administration of the P2X3 receptor antagonist at for example 15 mg daily, 25 mg daily, 100 mg daily, etc. (see [0019]-[0020], see also claim 3), all of which anticipate the instantly claimed range (10 mg to 450 mg daily).
Garceau teaches oral doses that range from 1.0 mg to about 1,000 mg per day (see column 51, last paragraph before EXAMPLES), which overlaps with the instantly claimed range (10 mg to 450 mg daily).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 9 with a reasonable expectation of success. 

For claim 10, Ford teaches once daily administration (see [0019]-[0021])
Garceau also teaches once daily administration (see column 51, last paragraph before EXAMPLES).
All this will result in the practice of claim 10 with a reasonable expectation of success.

For claims 20-22, Ford teaches the administration of the P2X3 receptor antagonist at for example: 150 mg daily, etc. (see [0019]-[0020), which anticipates the instantly claimed ranges (50 mg to 300 mg daily; 50 mg to 150 mg daily, and 150 to 300 mgt daily), thus resulting in the practice of claims 20-22 with a reasonable expectation of success.

For claims 23 and 24, Garceau further teaches that: “pharmaceutical compositions are administered in a manner appropriate to the disease to be treated.  An appropriate dose and suitable duration and frequency of administration will be determined by such factors as the condition of the patient, the type and severity of the patient’s disease, the particular form of the active ingredient, and the method of administration” (see column 51, second paragraph).
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claims 23 and 24 with a reasonable expectation of success.

For claim 25, none of the references explicitly teach that the chronic cough is a 24-hr. cough.  However, by definition a chronic cough is a cough that lasts at least 8 weeks in adults (see specification [0002]). 
As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat any type of chronic cough including the ones that are 24-hour cough, thus resulting in the practice of claim 25 with a reasonable expectation of success.

For claim 26, none of the references explicitly teach that the chronic cough is a daytime cough.  However, by definition a chronic cough is a cough that lasts at least 8 weeks in adults (see specification [0002]). 
As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat any type of chronic cough including a daytime cough, thus resulting in the practice of claim 26 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that: 
The Garceau reference
Examiner’s response:
The conclusion by Applicant that “citric acid stimulation dose not necessarily mimic cough-induced stimulation in chronic cough” is not accurate, since Applicant is comparing: administering citric acid to humans that already suffer from chronic cough (Morice et. al.) vs. administering citric acid to healthy guinea pigs (example 2 of Garceau et. al.).  Further, Garceau teaches that the compounds of the invention are P2X3 antagonists like Gefapixant (AF-219 or MK-7264) (see Example 1 of Garceau) and that the compounds of the invention reduce the cough frequency in the guinea pig model exposed to citric acid, the same way or similar to Gefapixant.  Gefapixant is known to be effective in suppressing or decreasing chronic cough in humans, so the guinea pig model disclosed by Garceau seems to correlate well with the results observed in humans suffering from chronic cough.
The fact that Gefapixant had no effect in suppressing citric acid induced cough in humans might indicate that citric acid induction of chronic cough in humans might not correlate with the efficacy in treating chronic cough in humans (not exposed to citric acid), but does not negate that the guinea pig model disclosed by Garceau does correlate with the treatment of chronic cough in humans.
Further, the Garceau reference is a US patent, and as such the claims are considered enabled, and clam 1 of the Garceau reference states: “A method of avoiding loss of taste response while treating a chronic cough patient, the method comprising administering to the patient a therapeutically effective amount of a selective P2XR antagonist”.
Regarding the taste results in rats.  The test clearly shows that the compounds of the Garceau invention do not alter taste in rats, as such it is expected that this result will correlate in humans in general, including humans suffering from chronic cough, unless Applicant has evidence to demonstrate that this is not the case. 
Finally, human trials are not required to show efficacy in humans.   Any data in vitro or in vivo that correlates with human efficacy is acceptable for enablement

Applicant argues that:
The Ford reference.
Examiner’s response:
The results of the Lancet (2015) clearly show that Gefapixant is effective in treating chronic cough in humans.  The Lancet study shows the administration of only one dose: 600 mg twice a day.  The fact that most patients had taste disturbances is the result of the high dose administered as demonstrated by the Ford reference.  The Ford reference (US 2018/0280388), which was published 3 years later, clearly shows that at much lower doses: 7.5 mg twice daily and at 15 mg twice daily, there is still efficacy in cough suppression while there is no effect in taste disturbance (see Figure 2) which contrary to Applicant’s assertions clearly shows that within certain dosages it is possible to achieve efficacy in cough suppression without any taste disturbances. (see also [0031], [0254] and [0256]). 

Further, Kai teaches that the instantly claimed compound (known as Sivopixant or S-600918) is a P2X3 antagonist, and more importantly, that is effective in treating chronic cough (see [0342]).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 17, 2022.